11‐2429‐cr 
United States v. Sanchez 




                                    In the
             United States Court of Appeals
                            For the Second Circuit
                                   ________ 
                       AUGUST TERM 2014 
                         No. 11‐2429‐cr 
                                   
                  UNITED STATES OF AMERICA, 
                             Appellee, 
                                   
                                 v. 
                                   
            EDWIN SANCHEZ, AKA T, AKA TRIX, 
                       Defendant‐Appellant, 
                                   
EDGAR NIEVES, AKA K, JORGE MORALES, AKA FAT GEORGIE, 
    LEONIDAS DEJESUS PEREZ‐DOMINGUEZ, AKA LOCA, 
  ANTONIO PESANTE, MICHAEL PESANTE, MARCO TACCO, 
 AKA SOFT, JOSE RODRIGUEZ, AKA JOE CRACK, JUSTIN RILEY, 
  LUIS JUSTINIANO, AKA CRAZOR, MIGUEL NEGRON, AKA 
 MIKEY, GREG BENITEZ, GLENDA BLANCO, VICTOR COLON, 
AKA JUNIE, MICHAEL JACKSON, AKA UG, ALAN ROGERS, AKA 
  SHUG, RUBEN CARDONA, AKA CHRIS, CARLOS CINTRON, 
                           Defendants. 
                                   
                            ________ 
                                   
          Appeal from the United States District Court 
                 for the District of Connecticut. 
           No. 3:06‐cr‐272‐1 ― Alan H. Nevas, Judge. 
2                                                No. 11‐2429‐cr




                                  ________ 
                     
                    ARGUED: AUGUST 19, 2014  
                    DECIDED: DECEMBER 4, 2014 
                            ________ 
                                 
Before: CABRANES, STRAUB, and LIVINGSTON, Circuit Judges. 
                            ________ 
 
      Defendant  Edwin  Sanchez  appeals  from  a  sentence  of  288 
months’ imprisonment and 10 years’ supervised release imposed by 
the  District  Court  (Alan  H.  Nevas,  Judge).  We  conclude  that,  in  the 
circumstances  presented  here,  Sanchez’s  rights  were  substantially 
affected  and  the  fairness  and  integrity  of  the  judicial  proceedings 
were  seriously  compromised—that  is,  there  was  “plain  error”—
where  Sanchez’s  mandatory  minimum  sentence  was  miscalculated 
and where the record reflects that this miscalculation had an impact 
on the sentence imposed.   

       Accordingly,  we  VACATE  the  sentence  imposed  by  the 
District  Court  and  REMAND  for  resentencing  consistent  with  this 
opinion. 
                                ________ 
                                      
                     DEVIN  MCLAUGHLIN,  Langrock  Sperry  &  Wool, 
                     LLP, Middlebury, VT, for Appellant Edwin Sanchez. 
                      
                     ALINA  P.  REYNOLDS,  Assistant  United  States 
                     Attorney (Edward Chang, Assistant United States 
                     Attorney, on the brief), for Deirdre M. Daly, United 
3                                                 No. 11‐2429‐cr




                  States  Attorney  for  the  District  of  Connecticut, 
                  Bridgeport,  CT,  for  Appellee  United  States  of 
                  America. 
                              ________ 
                                   
JOSÉ A. CABRANES, Circuit Judge: 

       Defendant  Edwin  Sanchez  appeals  from  a  sentence  of  288 
months’ imprisonment and 10 years’ supervised release imposed by 
the District Court (Alan H. Nevas, Judge).1 We conclude that, in the 
circumstances  presented  here,  Sanchez’s  rights  were  substantially 
affected  and  the  fairness  and  integrity  of  the  judicial  proceedings 
were  seriously  compromised—that  is,  there  was  “plain  error”—
where  Sanchez’s  mandatory  minimum  sentence  was  miscalculated 
and where the record reflects that this miscalculation had an impact 
on the sentence imposed.   

       Accordingly,  we  VACATE  the  sentence  imposed  by  the 
District  Court  and  REMAND  for  resentencing  consistent  with  this 
opinion. 
                             BACKGROUND 

       Sanchez pleaded guilty to one count of conspiring to possess, 
with  intent  to  distribute,  over  1,000  grams  of  heroin  in  violation  of 
21  U.S.C.  §§ 841(a)(1)  &  (b)(1)(A).  The  statutory  mandatory 
minimum for this crime is normally 10 years’ imprisonment and five 
years’ supervised release. Id. § 841(b)(1)(A).  

        Judge Nevas retired from the bench after sentencing, and this case was 
       1

subsequently reassigned to Judge Stefan R. Underhill. 
4                                                     No. 11‐2429‐cr




        The  same  day  as  the  guilty  plea,  however,  the  Government 
filed  a  second‐offender  information  under  21  U.S.C.  §  851,  alleging 
that  Sanchez  was  subject  to  enhanced  penalties  based  on  his  prior 
Connecticut  conviction  for  possession  of  narcotics.  This  provision 
increased the mandatory minimum for Sanchez’s crime to 20 years’ 
imprisonment and 10 years’ supervised release. Id. § 841(b)(1)(A).2

        Sanchez’s  applicable  Guidelines  range  was  calculated  to  be 
360  months’  to  life  imprisonment.  (The  Government,  however, 
agreed  in  Sanchez’s  plea  agreement  not  to  seek  a  sentence  higher 
than  360  months.)  The  change  in  the  mandatory  minimum  did  not 
affect  the  Guidelines  calculation,  and  that  calculation  is  not 
challenged  on  appeal.  At  the  sentencing  hearing,  the  District  Court 

         In relevant part, the statute’s provisions for imprisonment state: 
        2

 
       [An offender under this subsection] shall be sentenced to a term of 
       imprisonment  which  may  not  be  less  than  10  years  or  more  than 
       life . . . .  If  any  person  commits  such  a  violation  after  a  prior 
       conviction  for  a  felony  drug  offense  has  become  final,  such  person 
       shall be sentenced to a term of imprisonment which may not be less 
       than 20 years and not more than life imprisonment . . . . 
        
21  U.S.C.  §  841(b)(1)(A)  (emphasis  supplied).  In  relevant  part,  the  statute 
provides with respect to supervised release that 
 
       any sentence under this subparagraph shall, in the absence of such 
       a  prior  conviction,  impose  a  term  of  supervised  release  of  at  least  5 
       years  in  addition  to  such  term  of  imprisonment  and  shall,  if  there 
       was  such  a  prior  conviction,  impose  a  term  of  supervised  release  of  at 
       least 10 years in addition to such term of imprisonment.  
 
Id. (emphasis supplied). 
5                                                   No. 11‐2429‐cr




did  not  make  any  mention  of  the  mandatory  minimum,  and 
ultimately  sentenced  Sanchez  to  288  months’  imprisonment  and  10 
years’ supervised release.  

                                  DISCUSSION 

       This  appeal  arises  from  the  fact  that  the  District  Court’s 
imposition  of  a  prior‐conviction  enhancement—which  raised 
Sanchez’s  mandatory  minimum  sentence—was  improper.  Because 
Sanchez did not object at his sentencing hearing, we review only for 
plain error. Plain error exists where  

        (1)  there  is  an  error;  (2)  the  error  is  clear  or  obvious, 
       rather  than  subject  to  reasonable  dispute;  (3)  the  error 
       affected  the  appellant’s  substantial  rights,  which  in  the 
       ordinary  case  means  it  affected  the  outcome  of  the 
       district  court  proceedings;  and  (4)  the  error  seriously 
       affects  the  fairness,  integrity  or  public  reputation  of 
       judicial proceedings. 

United  States  v.  Tarbell,  728  F.3d  122,  126  (2d  Cir.  2013)  (quoting 
United States v. Marcus, 560 U.S. 258, 262 (2010)). 

       The first two prongs of the plain error test are not in dispute. 
The Government concedes that it was a clear error to treat Sanchez’s 
Connecticut  narcotics  conviction  as  a  prior  felony  drug  conviction, 
because  the  State  narcotics  law  for  which  Sanchez  was  convicted 
was  not  coterminous  with  the  federal  narcotics  laws.  See  McCoy  v. 
United  States,  707  F.3d  184,  187  (2d  Cir.  2013).  It  was  therefore 
6                                                 No. 11‐2429‐cr




improper for the District Court to rely on this conviction under the 
“categorical  approach”—that  is,  “consider[ing]  the  offense 
generically,  . . .  and  not  in  terms  of  how  an  individual  offender 
might  have  committed  it  on  a  particular  occasion.”  Begay  v.  United 
States, 553 U.S. 137, 141 (2008) (citing Taylor v. United States, 495 U.S. 
575,  602  (1990)).  The  Government  concedes  also  that  it  did  not  and 
cannot demonstrate that Sanchez’s prior conviction actually qualified 
as a felony drug offense, because the pertinent records are no longer 
available.  See  generally  Shepard  v.  United  States,  544  U.S.  13,  19–23 
(2005). Accordingly, it is undisputed that the appropriate mandatory 
minimum was imprisonment of 10 years, rather than 20 years (and, 
concomitantly,  supervised  release  of  five  years,  rather  than  10 
years). 

       With  respect  to  the  term  of  supervised  release,  the 
Government  concedes  that  remand  is  necessary.  Appellee’s  Br.  2. 
This  is  undoubtedly  so,  because  the  District  Court  sentenced 
Sanchez  to  the  exact  mandatory  minimum  term  of  10  years,  which 
was incorrectly calculated.  

       With  respect  to  the  term  of  imprisonment,  however,  the 
Government  argues  that  Sanchez  fails  to  meet  his  burden  to 
establish plain error, because his substantial rights were not affected, 
and  because  the  fairness  and  integrity  of  his  sentence  was  not 
seriously compromised. 
7                                                   No. 11‐2429‐cr




                    A.  Sanchez’s Substantial Rights 

       The  Government’s  argument  regarding  the  substantial  rights 
prong  rests  primarily  on  our  previous  case,  United  States  v. 
Deandrade,  600  F.3d  115  (2d  Cir.  2010).  In  Deandrade,  the  defendant 
similarly argued that a prior juvenile conviction did not constitute a 
prior  felony  conviction  under  § 841(b)(1)(A).  We  did  not  reach  the 
merits  of  that  argument,  however,  because  we  concluded  it  was 
“clear  that  the  sentence  was  unaffected  by  Deandrade’s  juvenile 
drug offense.” Id. at 120. We concluded that that was so because  

       [t]he  Guidelines  sentence,  correctly  calculated  by  the 
       court,  was  360  months  to  life—independent  of  any 
       consideration of the contested juvenile adjudication. . . . The 
       300‐month  sentence  actually  imposed  exceeded  (by  60 
       months) the 20‐year mandatory minimum prescribed by 
       § 841(b)(1)(A). It is hard to see how any consideration of 
       the  juvenile  adjudication—which  mattered  only  as  to 
       that mandatory minimum—contributed to the sentence 
       imposed. 

Id. (emphasis in original).     

       The  holding  of  Deandrade  was,  therefore,  that  an  error  in 
calculating the mandatory minimum must have made a difference in 
the defendant’s sentence in order to affect a defendant’s substantial 
rights.  Cf.  Williams  v.  United  States,  503  U.S.  193,  203  (1992) 
(“Accordingly, in determining whether a remand is required under 
§ 3742(f)(1), a court of appeals must decide whether the district court 
8                                                 No. 11‐2429‐cr




would  have  imposed  the  same  sentence  had  it  not  relied  upon  the 
invalid  factor  or  factors.”).  To  determine  whether  the  District 
Court’s  erroneously‐calculated  mandatory  minimum  affected 
Sanchez’s  sentence,  we  are  required  to  look  to  “the  record  as  a 
whole.”  Id.  In  Deandrade,  we  found  it  clear  from  the  entirety  of  the 
record  that  the  error  did  not  make  a  difference  to  the  sentence, 
because  the  defendant’s  Guidelines  range  was  well  above  the 
mandatory  minimum,  and  because  the  District  Court  specifically 
stated that the mandatory minimum was irrelevant to the sentence it 
imposed. 600 F.3d at 120.     

       Here,  by  contrast,  the  record  reflects  that  the  erroneously‐
calculated  mandatory  minimum  did  affect  Sanchez’s  sentence. 
Unlike  in  Deandrade,  where  the  District  Court  said  it  was  imposing 
sentence  that  was  “greater  than  20  years  without  regard  to  the 
mandatory  minimum,”  600  F.3d  at  120,  the  District  Court  here  made 
no such statement. And although the District Court did not mention 
the  mandatory  minimum,  the  assumption  of  a  20‐year  minimum 
sentence  permeates  the  record.  Indeed,  throughout  the  sentencing 
hearing,  Sanchez’s  counsel  argued  that  the  range  for  the  District 
Court  to  consider  was  between  the  mandatory  minimum  sentence 
(which  he  believed to  be 20 years) and 30 years.3  The  Government, 
too,  invoked  the  mandatory  minimum,  arguing  “if  the  Court  is 
considering  imposing  a  non‐guideline  sentence, . . .  we  urge  the 
       3  Although the Guidelines range was 360 months’ to life imprisonment, as 
a practical matter, the “ceiling” for Sanchez’s possible term of imprisonment was 
at the very bottom of that range, because of the Government’s agreement not to 
seek a sentence higher than 360 months. See text following note 2, supra. 
9                                                  No. 11‐2429‐cr




Court  to  impose  a  sentence  above  the  mandatory  minimum  in  the 
case.”  Joint  App’x  119;  see  also  id.  at  117  (arguing  that  the  District 
Court  should  not  “reward”  Sanchez  with  a  sentence  of  the 
mandatory  minimum  of  20  years).  Thus,  both  parties  relied  on  the 
(mis‐)calculation  of  a  20‐year  mandatory  minimum  in  their 
arguments,  and  the  District  Court  ultimately  sentenced  Sanchez  to 
288 months’ imprisonment—a sentence closer to 20 years than to 30.  

       Sanchez  appears  to  agree  with  the  Government  that,  under 
our Court’s existing precedent, his appeal should fail on plain error 
review. See, e.g., Appellant’s Reply Br. 2. As noted above, however, 
we  disagree  with  the  broad  reading  of  Deandrade  subscribed  to  by 
both the Government and Sanchez. See, e.g., id. (“Prior to [Alleyne v. 
United  States,  133  S.  Ct.  2151  (2013)],  this  Circuit  held  that  a 
defendant  is  not  prejudiced  by  an  incorrect  mandatory  minimum 
when  the  defendant’s  Guidelines  range  is  not  impacted,  and  the 
defendant  receives  a  sentence  above  the  incorrect  mandatory 
minimum.”).  We  have  never  adopted  such  a  bright‐line  test,  either 
in Deandrade or in subsequent cases. The sole basis for our decision 
to  affirm  the  sentence  in  Deandrade  was  that  the  erroneously‐
calculated  mandatory  minimum  “had  no  influence  on  the  sentence 
that  was  imposed.”  600  F.3d  at  120.  Here,  our  review  of  the  record 
leads us to the opposite conclusion—that the error in calculating the 
mandatory minimum did affect Sanchez’s sentence.      

       The other two cases relied upon by the Government are not to 
the contrary. In Sapia v. United States, we declined to remand solely 
because  there  was  “no  indication  that  any  error  affected  the 
10                                                      No. 11‐2429‐cr




sentence.”  433  F.3d  212,  218  (2d  Cir.  2005).  And  in  United  States  v. 
Dominguez, the Government conceded that the mandatory minimum 
was  miscalculated,  but  we  concluded  that  that  error  too  was 
harmless.  393  F.  App’x  773,  779  (2d  Cir.  2010)  (summary  order). 
Although  the  dicta  in  Dominguez—a  non‐precedential  summary 
order—was perhaps phrased more broadly than necessary, the sole 
basis for our holding was that the error had not affected the sentence 
imposed. Again, in this case, unlike in Sapia and Dominguez, we have 
concluded that the error in calculating the mandatory minimum did 
affect Sanchez’s sentence and that, therefore, a remand is required.4 

        Accordingly,  based  upon  our  review  of  the  record,  we 
conclude that Sanchez has met his burden under plain error review 
to establish that his substantial rights were affected. See United States 
v. Olano, 507 U.S. 725, 734 (1993).   

            B.  The Fairness and Integrity of Sanchez’s Sentence  

        We  next  assess  whether  this  error  seriously  affected  the 
“fairness,  integrity  or  public  reputation  of  judicial  proceedings.”  
Marcus, 560 U.S. at 262; see also Puckett v. United States, 556 U.S. 129, 
135 (2009); Tarbell, 728 F.3d at 126.  




          Because  we  conclude  that  a  remand  is  required  under  our  precedents, 
        4

we  do  not  address  Sanchez’s  primary  argument—that  the  Supreme  Court’s 
decision  in  Alleyne  v.  United  States,  133  S.  Ct.  2151  (2013),  requires  us  to  find 
prejudice  whenever  a  sentencing  judge  miscalculates  the  mandatory  minimum 
sentence.   
11                                                No. 11‐2429‐cr




       As  stated  above,  the  assumption  of  a  20‐year  minimum 
sentence  permeates  the  record,  and  the  District  Court  never  stated 
affirmatively  that  it  had  not  considered  the  miscalculated 
mandatory  minimum  in  imposing  its  288‐month  sentence.  Indeed, 
the  record  strongly  suggests  that  the  District  Court  relied  on  the 
incorrect minimum in imposing sentence. If this error were to stand 
uncorrected,  Sanchez  might  face  a  longer  sentence—perhaps 
substantially  longer—than  he  otherwise  would.  We  therefore 
conclude that the fairness and integrity of judicial proceedings were 
seriously affected by the District Court’s error. Cf., e.g., United States 
v.  Folkes,  622  F.3d  152,  158  (2d  Cir.  2010)  (vacating  and  remanding 
sentence  affected  by  inflated  Guidelines  range  on  plain‐error 
review). 

       Accordingly,  we  vacate  and  remand  for  resentencing.  We  of 
course  intimate  no  view  as  to  the  sentence  that  should  be  imposed 
on remand or as to the substantive reasonableness of the 288‐month 
sentence the District Court imposed. 

                                CONCLUSION 

       To  summarize,  we  hold  that,  in  the  circumstances  presented 
here,  Sanchez’s  rights  were  substantially  affected  and  the  fairness 
and  integrity  of  the  judicial  proceedings  were  seriously 
compromised—that  is,  there  was  “plain  error”—where  Sanchez’s 
mandatory  minimum  sentence  was  miscalculated  and  where  the 
record reflects that this miscalculation had an impact on the sentence 
imposed.   
12                                           No. 11‐2429‐cr




      For the reasons set forth above, we VACATE the sentence and 
REMAND the cause for resentencing consistent with this Opinion.